Title: To Thomas Jefferson from Joseph T. Scott, 5 March 1804
From: Scott, Joseph T.
To: Jefferson, Thomas


               
                  Sir,
                  Philada. March 5th. 1804
               
               I find that it has been asserted in Washington City, by Messrs. Duane and Leib, in the presence of several members of Congress that the St. Patrick’s society or naturalized are going to join the third party. As I have the honor of preciding at that society, it is a duty which I owe not only to myself; but to the society to declare to you most solemnly that the assertion is absolutely false
               I do this lest a wrong impression might be made on your mind
               Sir, the St. Patrick’s society is composed of none but Citizens, some of whom have carried their guns, and their swords through the revolutionary war, which established the Independence of our country; and they can exhibit, at any moment, the honorable marks of their attatchment to the cause. Previous to the declaration of Independence we were all one people. No one can be better acquainted with this subject than you. The other members of the society consist of men generally banished from their homes, their families, and connextions, by a sanguinary government, for their attachment to republican principles. They live by their industry. They feel, they enjoy, and they rejoice at having found an asylum in this Country under your wise, pacific, and econimical administration.
               To assert that men, who suffered so much, and holding such principles would instantly forsake them is a reproach to which hardly any man of Sensibility would patiently submit.
               An Irishman never betrays his friend; there is no Callender among us.
               I wish to god it were convenient for me to go to Washington City to give you a history of some men’s politics and their veiws; although you stand upon an eminence far above all, yet perhaps you do not see every point
               With Sentiments of personal respect I am yours truly
               
                  Joseph Scott 
               
            